Citation Nr: 1540867	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran had active service from January 1942 to November 1945; he died in August 2006.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.

In June 2009, the appellant testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing is of record.

In March 2010 and January 2013, the Board remanded the case for further evidentiary development.  In September 2013, the Board denied the claim.  The appellant appealed from the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Order, the Court granted the parties' Joint Motion, vacating the Board's September 2013 decision and remanding the case for compliance with the terms of the Joint Motion.  In October 2014, the Board remanded the case for additional development.  No further development is needed, as the Board's decision herein is a full grant of the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran's certificate of death identified the immediate cause of death as end-stage cardiac disease, with no other significant contributing condition.  

2.  At the time of the Veteran's death in August 2006, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling. 

3.  The medical evidence shows that the Veteran's PTSD caused or contributed materially in producing or accelerating his cardiac disease, which led to his demise.  


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse or child of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that the disability casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  Considering all evidence, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran died in August 2006 at the age of 84.  His certificate of death identified the immediate cause of death as end-stage cardiac disease, with no other significant condition contributing to death reported.  No autopsy was performed.

At the time of the Veteran's death, service connection was in effect for PTSD, rated as 50 percent disabling.  The appellant contends that PTSD caused or contributed to his death from end-stage cardiac disease.  Alternatively, the appellant asserts that the Veteran had a lung disability as a result of service, to include asbestosis, that caused or contributed to his death.  See, e.g., June 2009 hearing transcript.

As discussed below, the evidence is sufficient to meet the criteria for service connection for the cause of the Veteran's death based on the relationship between his service-connected PTSD and his cardiac disease.  Thus, the evidence regarding asbestosis or other lung disability and any relationship to service, or a relationship between the cardiac disability itself and service, will not be further discussed herein.

An October 1998 statement from Dr. MK indicated that the Veteran had a history of cardiac and respiratory difficulties, with severe impairment.  Dr. MK noted that the Veteran reported smoking cigarettes for about 50 years, and that he had smoked approximately 3/4 of a pack per day until he stopped smoking in 1987.  An August 2001 private consultation report noted that the Veteran had a past history of heavy smoking, described as two packs of cigarettes per day.  Similarly, private records dated from July 1994 to November 2005 showed ongoing clinical attention and procedures for the Veteran's heart disease and respiratory disorder since July 1994.

In a July 2009 statement, Dr. KKR provided his opinion that the Veteran's PTSD may have caused and/or aggravated his heart disease beyond the natural of progression of the disease.  Dr. KKR reasoned that the PTSD may have caused the Veteran to be a chain smoker, which was potentially harmful to his cardiac condition, and that the Veteran died due to severe ischemic cardiomyopathy.  

In March 2010 and May 2015, VA examiners opined that the Veteran's PTSD did not cause or aggravate (i.e., contribute to) his end-stage cardiac disease.  The 2010 examiner noted that the certificate of death did not list PTSD as a contributing condition, and stated that the available medical records did not substantiate a causal relationship between the Veteran's PTSD and cardiac disease.  The 2015 VA examiner did not give any explanation for the negative nexus opinion in this regard.

In contrast, VA has recognized a growing body of medical evidence showing a relationship between PTSD and heart disease.  See PTSD and Physical Health; VA PTSD: National Center for PTSD http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp (last updated January 3, 2014; last visited September 2, 2015); see also Heart-Mind Mystery, Unraveling the Link Between PTSD and Heart Disease; VA Office of Research and Development (Feb. 28, 2014) http://www.research.va.gov/currents/spring2014/spring2014-1.cfm (last updated April 17, 2014; last visited September 2, 2015).  

The article "PTSD and Physical Health" noted that a factor associated with PTSD, such as smoking, may be the actual cause of increased health problems; however, it had also been shown that PTSD was associated with poor physical health even when behavioral factors such as smoking were controlled.  This article also noted that that the effects of PTSD on health may be accounted for, in part, by comorbid depressive and anxiety disorders, and stated that "[t]he evidence linking anxiety to cardiovascular morbidity and mortality is quite strong."  This article stated that, in studies that examined PTSD in relation to cardiovascular illness via physician diagnosis or laboratory findings, "PTSD ha[d] been consistently associated with a greater likelihood of cardiovascular morbidity."  This was also true in studies that controlled for risk factors such as smoking on groups with severe PTSD.

Similarly, the article "Heart-Mind Mystery" included a key point that "[m]any studies over the past quarter-century show that Veterans and others with chronic PTSD are at higher risk for heart disease, along with other physical illnesses."  Another key point was that it was "not clear how exactly PTSD leads to heart disease," but most experts believed there were a combination of factors, such as biological factors including stress hormones and inflammation, behavioral factors including smoking, and psychological factors including accompanying "depression and hostility, which themselves are linked to heart disease."  This article discussed a study showing a higher likelihood of reduced blood flow to the heart, or ischemia, in patients with PTSD, and that "the more severe the PTSD symptoms, the greater the risk of ischemia."  This article further stated that "most experts agree there [is] a strong link, maybe even a causal one, between PTSD and heart disease," and also that there is a "relatively huge impact of PTSD on heart health and mortality."

In light of these articles, together with the July 2009 private provider's opinion regarding the relationship between the Veteran's PTSD symptoms, smoking, and cardiac disease, and other evidence regarding the Veteran's PTSD symptoms, the VA examiners' negative opinions in this regard have low probative value.  

Resolving doubt in the appellant's favor, the medical evidence establishes that the Veteran's PTSD caused or contributed materially in producing or accelerating his cardiac disease, which resulted in his demise.  Thus, service-connected disability was a contributory cause of death, and service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107(b). 




ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


